Citation Nr: 0613772	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-22 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left eye condition.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1969 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In June 2004, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  


FINDING OF FACT

The veteran does not have a left eye condition that is 
related to service.


CONCLUSION OF LAW

The veteran's left eye condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

				     I.  Service Connection 

This issue was previously denied by a June 2001 rating 
decision, which was not appealed and became final.  In the 
July 2005 supplemental statement of the case (SSOC), the RO 
found that new and material evidence had been submitted and 
reopened the claim.  The Board concurs with the RO's finding 
that new and material evidence has been presented and, 
accordingly, the matter will be adjudicated on the merits.     

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In the June 2004 hearing transcript the veteran's 
representative stated that the veteran had a growth of some 
type in the left eye and that it was their contention that 
this growth or abnormality was caused by the shell fragment 
wound the veteran suffered in service.

The veteran's service medical records do include an April 
1970 report in which it was stated that examination of the 
left eye revealed a single metallic foreign body was "in the 
mid-stroma near the limbus at 7:30 o'clock."  It was stated 
that post cycloplegic examination revealed the veteran would 
accept only plano sphere in the left eye.  Left eye vision 
was 20/20 without correction and the pupil reacted well.  
Extraocular movements and adnexal structures were within 
normal limits.  Corneal foreign body, left eye, was 
diagnosed.     

As for the post-service medical evidence, an October 1971 VA 
examination report stated that visual acuity in the left eye 
was 20/20.  It was stated further that the left eye appeared 
normal.  VA examination reports in November 1979 and May 1981 
also diagnosed a normal left eye.  A January 1998 VA 
examination report stated that visual acuity of the left eye 
was 20/40 with -125 sphere for distance.  The impression was 
left eye myopia, presbyopia, and slight dystrophy of macula.  
A January 1999 VA examination report stated that the 
veteran's chief complaint was a white spot in the corner of 
the left eye.  Visual acuity in the left eye was 20/20 with -
125 sphere.  There was a tiny inactive pterygium at the 9 
o'clock position of the left eye extending down to the cornea 
for 1mm.  It was not red or inflamed and did not interfere 
with vision since it did not cover the pupil area.  The 
examiner commented that the pterygium was frequently 
associated with prolonged exposure to ultraviolet light.  In 
this regard, it was noted that the veteran worked as a 
welding instructor and was exposed to diffuse ultraviolet 
light throughout the day.  The examiner then stated, "[t]he 
pterygium which is present is the result of this exposure to 
ultraviolet light, and cannot be related directly or 
indirectly to any activity or injury while in service."  
Most recently, a January 12, 2004 VA ophthalmology clinic 
note reported left eye visual acuity of 20/20.  The left eye 
contained a pterygium stopped at the limbus.  There were a 
few retinal pigment epithelium changes in macula.  

The preponderance of the evidence is against the veteran's 
claim.  Pterygium was not treated, or diagnosed, until 
several years after the veteran's separation from service.  
This lengthy period without treatment weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, there is no competent medical opinion of record 
relating the veteran's current left eye condition to service, 
to include to the corneal foreign body in the left eye 
diagnosed in April 1970.  In fact, the opinion rendered in 
the January 1999 VA examination report specifically stated 
that the pterygium was the result of exposure to ultraviolet 
light while working as a welding instructor and that it could 
not be related directly or indirectly to any activity or 
injury while in service.     

As such, VA is not required to obtain an additional medical 
opinion in this case.  In Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), the Federal Circuit held that the veteran 
is required to not only show that he or she is disabled, but 
also show some causal connection between his or her 
disability and the period of military service before VA is 
obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show a 
causal connection between a current left eye disability and 
his period of military service.  Therefore, the veteran's 
claim must be denied.    

The appellant's arguments in support of his claim have been 
considered.  However, the appellant, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on such matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, these arguments do not provide 
a factual predicate upon which compensation may be granted. 
     
As the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
     
VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a January 2002 letter informed 
the veteran of what the evidence needed to show in order to 
establish entitlement to service connection.  The letter also 
informed the veteran of VA's duty to assist him in obtaining 
evidence for his claim.      

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Here, a December 2004 VCAA notice letter sent 
to the veteran specifically requested that the veteran 
provide VA with any evidence or information that he had 
pertaining to his appeal.    
 
Also, a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, although the initial AOJ decision was 
made prior to the veteran having been fully informed of the 
VCAA, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  For 
example, after the December 2004 VCAA letter was sent to the 
veteran the claim was readjudicated by the AOJ in the July 
2005 SSOC.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant with respect to this 
issue.


ORDER

Service connection for a left eye disability is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


